Citation Nr: 0418847	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
spine.

2.  Entitlement to service connection for a sacroiliac joint 
condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for a right thigh 
condition.

5.  Entitlement to service connection for a short leg 
condition.

6.  Entitlement to service connection for bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran has confirmed active service in the U.S. Navy 
from November 1942 to July 1943; and in the Merchant Marine 
from November 28, 1943 to January 2, 1944, January 30, 1944 
to May 25, 1944, July 6, 1944 to August 27, 1944, September 
5, 1944 to September 30, 1944, November 6, 1944 to March 8, 
1945, April 16, 1945 to April 27, 1945, and from April 27, 
1945 to June 3, 1945.  Service personnel records reflect that 
he served in the U.S. Marines, enlisting in or about 
September 1939, but his discharge date is not confirmed.  
Records from the National Personnel Records Center (NPRC) 
further reflect service with the U.S. Army, but these dates 
are not confirmed.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in October 2003, 
when it was remanded for fulfillment of duty to assist and 
notify requirements as set forth in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV v. Sec'y),  
327 F.3d 1339 (Fed. Cir. 2003).  This case is now again 
before the Board.  For reasons explained below, the Board 
finds it must again remand the veteran's claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the totality of the 
veteran's active service has not been verified.  Records 
supplied by the veteran show that he served in the U.S. Navy 
Reserve from October 1942 to July 1943.  Available service 
personnel records show that the veteran served from November 
1942 to July 1943.  Service medical records concur, but also 
show that the veteran had active service in the U.S. Marines 
from September 1939.  Service personnel records from the 
Merchant Marine give various dates of service.  Finally, 
records from NPRC reflect additional service in the U.S. 
Army, but the dates given, from November 1942 to June 1945, 
appear in conflict with the other records present in the 
claims file.  The last response from NPRC notes service with 
the U.S. Coast Guard from September 1939 to November 1943.

In the present case, available service medical records show 
that the veteran was in a motor vehicle accident which 
occurred in January 1942, apparently between periods of 
active service, although this is not presently confirmed.  A 
report of medical examination conducted in October 1942 shows 
normal findings for thorax, abdomen and pelvis, and spine and 
extremities.  However, a report of Medical Survey conducted 
in May 1943 reflects findings of scoliosis so severe that the 
veteran's left leg is 1 and 1/2 inches shorter then the 
right, and that he stands with a severe pelvic tilt.  He was 
accordingly discharged due to medical disability, effective 
in July 1943, according to these records.

An October 2002 VA examination is of record, and reflects 
that the veteran is currently diagnosed with, among other 
disabilities, bilateral knee arthralgia, shortening of the 
right leg secondary to previous fracture, and traumatic 
lumbar degenerative disc disease with pain and minimal 
decrease in range of motion.  The examiner opined that an 
acute injury the veteran averred he sustained in service in 
the Navy was etiologically related to his current lower back 
disability, and that the veteran's pelvic fractures outside 
the military were aggravated by his subsequent active service 
and further wear and tear over the years with limitation of 
hip movement.  The examiner further opined that the veteran's 
bilateral knee disabilities were, as likely as not, related 
to his lower back injury and pelvic fractures.  The examiner 
concluded:

Therefore, I feel that [the veteran's] 
current back symptoms are related to his 
previous military injury which aggravated 
his previous non-military auto 
accident/pelvic fracture, and that his 
knee arthralgias are as likely as not 
related to the above.

The Board acknowledges that the RO has made several requests 
of NPRC to verify the veteran's service and obtain available 
records.  The veteran's records have been obtained, in part, 
and also identified as partially destroyed by the fire at 
NPRC.  Separate requests for treatment records accorded the 
veteran while on active service with the Merchant Marine have 
also been made.  Notwithstanding, given the nature of the 
veteran's claim, another search for these records-to include 
additional service personnel records, hospital treatment 
records, and records from the Public Health Service-must be 
made.  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran an 
opportunity to provide specific 
information about his treatment during 
active service in Baltimore, MD, as 
averred in his May 2001 substantive 
appeal.

The veteran should be advised of the 
importance to provide as specific 
information as possible, to facilitate 
the search for these records.

2.  The RO should further request that 
the veteran provide evidence of the 
continuity of his claimed symptoms from 
his active service to the present.  The 
RO should advise that this evidence may 
take the form of treatment records or lay 
statements from friends, family members, 
or co-workers to whom he may have 
confided the details of his averred 
inservice back injury or who may have 
observed him to exhibit the symptoms of 
his claimed conditions from his discharge 
from active service to the present.

3.  Where the veteran identifies non-VA 
health care providers, the RO should 
procure duly executed authorization for 
the release of private medical records 
and then obtain the medical records from 
all identified health care providers for 
the treatment indicated.  The veteran 
should be specifically informed as to 
what portion of the evidence identified 
that he is required/expected to submit, 
and which portion of the evidence 
identified that the VA would attempt to 
obtain in order to assist him in 
substantiating his claim, per 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).

4.  The RO should verify all dates of the 
veteran's active service with the U.S. 
Navy, U.S. Marine Corps, U.S. Coast 
Guard, Merchant Marines, and U.S. Army.

5.  The RO should obtain any additional 
service medical records from all 
identified periods of active service.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record, to include any 
and all administrative and legal 
proceedings including, specifically, any 
and all documentation, report of 
investigation, and report of line of duty 
findings involving a motor vehicle 
accident occurring in January 1942 and 
subsequent averred back injury and 
treatment for same in or about April 
1943, when the veteran was assigned to 
the Naval Torpedo Testing Range Montauk, 
Long Island, NY.

The RO should further request hospital 
records of treatment accorded the veteran 
for his back condition at
?	Any hospital or clinic 
associated with the Naval 
Torpedo Testing Range in 
Montauk, Long Island, NY during 
and prior to April 30, 1943
?	U.S. Naval Hospital at St. 
Albans, Long Island, NY, 
beginning on or about April 30, 
1943
?	U.S. Naval Hospital in 
Baltimore, MD

6.  If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records, and 
should follow all procedures indicated in 
the reconstruction of records in fire-
related cases.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.

The RO should perform any and all follow 
up suggested by NPRC or the service 
department, including requesting records 
from the Public Health Service, as noted 
by the U.S. Coast Guard in its November 
2000 response.  The RO should obtain 
release of private medical records as 
indicated.

If necessary, the RO should request the 
veteran augment the information already 
of record.

7.  When the above development has been 
completed, if the RO finds necessary to 
afford the veteran further VA 
examination, it should duly schedule the 
veteran for VA examinations by 
appropriate specialists to determine the 
nature, extent, and etiology of any 
manifested spine, sacroiliac joint, low 
back, right thigh, short leg, and 
bilateral knee disabilities.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
any spine, sacroiliac joint, low 
back, right thigh, short leg, and 
bilateral knee disabilities.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested spine, sacroiliac joint, 
low back, right thigh, short leg, 
and bilateral knee disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all manifested spine, 
sacroiliac joint, low back, right 
thigh, short leg, and bilateral knee 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested spine, sacroiliac joint, 
low back, right thigh, short leg, 
and bilateral knee disabilities.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
spine, sacroiliac joint, low 
back, right thigh, short leg 
disabilities identified are the 
result of the veteran's active 
service?
2.	Is it as likely as not that any 
bilateral knee disabilities 
identified are the result of 
the veteran's active service?
3.	If it is determined that the 
January 1942 motor vehicle 
accident occurred between 
periods of active service, the 
examiner is requested to offer 
an opinion as to whether it is 
as likely as not that any 
manifested spine, sacroiliac 
joint, low back, right thigh, 
short leg, and bilateral knee 
disabilities are the result of 
aggravation of a pre-existing 
residuals of the January 1942 
motor vehicle accident.

In so arriving at these opinions, 
the examiner is requested to 
consider the October 2002 VA 
examination report.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for scoliosis of the spine, 
sacroiliac joint condition, low back 
condition, right thigh condition, short 
leg condition, and bilateral knee 
conditions.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




